IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOHN ALBRECHT, INDIVIDUALLY AND             : No. 392 MAL 2017
ON BEHALF OF ALL OTHERS                     :
SIMILARLY SITUATED,                         :
                                            : Petition for Allowance of Appeal from
                   Petitioner               : the Order of the Commonwealth Court
                                            :
          v.
                                            :
                                            :
UGI STORAGE COMPANY,                        :
                   Respondent
                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.